Citation Nr: 0504068	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for a right foot 
condition other than the ankle.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a pelvis condition.

6.  Entitlement to an increased rating for post-traumatic 
chondromalacia of the left patella, currently evaluated as 10 
percent disabling. 

7.  Entitlement to an effective date earlier than May 31, 
1996, for service connection for a left knee disability.




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  In an October 1996 rating decision, the RO 
denied a claim of entitlement to service connection for 
residuals of left leg and knee injury, on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran perfected an appeal as to that decision.  
Service connection for left knee chondromalacia was granted 
by rating decision in February 1998, with an evaluation of 10 
percent, effective May 31, 1996.

In a May 1999 rating decision, the RO denied a claim for an 
increased evaluation for the left knee disability.  In an 
August 1999 rating decision, the RO denied entitlement to an 
earlier effective date for the knee disability.  The veteran 
has perfected an appeal as to the assigned rating and 
effective date.

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for left ankle, right foot, 
right ankle, right shoulder, and pelvis disabilities.  Those 
claims were thereby reopened by that decision.  That decision 
also denied entitlement to an effective date earlier than May 
31, 1996, for service connection for the left knee 
disability.  In that decision, the Board noted that issues of 
entitlement to service connection for left ankle, right foot, 
right ankle, right shoulder, and pelvis disabilities, and to 
a higher initial rating for a left knee disability, would be 
the subject of a later decision.   

In July 2003, the Board remanded the case for further 
development with respect to the claims of entitlement to 
service connection for left ankle, right foot, right ankle, 
right shoulder, and pelvis disorders; and entitlement to an 
increased rating for a left knee disability.  

The veteran appealed the August 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2004, while this case was pending at the Court, VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate part of 
the Board's August 2002 decision.  They requested that the 
Court vacate the issue of entitlement to an earlier effective 
date than May 31, 1996, for service connection for a left 
knee disability, on the basis that the Board had not 
satisfied VA's duty to notify the veteran pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  That same month, the Court 
issued an Order partially vacating the August 2002 Board 
decision as requested.  

The issues of entitlement to (1) service connection for a 
disability of the right foot other than the ankle, (2) an 
increased rating for the left knee disability, and (3) an 
effective date earlier than May 31, 1996, for service 
connection for a left knee disability, are addressed in the 
REMAND portion of the decision below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part regarding these issues.  The 
remainder of the issues are adjudicated below.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  Left ankle, right ankle, right shoulder, and pelvis 
disabilities, are proximately due to or the result of the 
veteran's service-connected post-traumatic chondromalacia of 
the left patella.


CONCLUSION OF LAW

Service connection is warranted for left ankle, right ankle, 
right shoulder, and pelvis disabilities.  38 C.F.R. §§ 3.303, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to the issues adjudicated here, because this 
decision effects a grant (service connection for the claimed 
disabilities) of the benefit sought on appeal, appellate 
review may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  VA's duty 
with respect to the earlier effective date claim is addressed 
in the Remand part of this decision.

II.  Service Connection for Left Ankle, Right Ankle, Right 
Shoulder, and Pelvis Disabilities

The veteran seeks service connection for left ankle, right 
ankle, right shoulder, and pelvis disabilities.  He maintains 
that these claimed disabilities are proximately due to his 
service-connected left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains ample 
competent evidence of disabilities of the left ankle, right 
ankle, right shoulder, and pelvis.  During VA examination in 
January 2004, the veteran reported that he injured his left 
knee during service, and that this progressed to 
chondromalacia patella.  After service he sustained a 
fracture of the left ankle in 1979; and in 1983 he fell off a 
ladder, injuring his right shoulder, pelvis, right foot, and 
ankle.  On examination, the examiner made findings with 
respect to these joints as to ranges of motion.  After 
examination, the examination report contains an impression 
that there is obvious decreased range of motion in the above-
mentioned joints; that there is pain with flexion and 
extension in all range of motions of the above-mentioned 
joints.

Most recently, the report of an April 2004 VA examination 
shows impressions of (1) history of trimalleolar fracture of 
the left ankle with residual pain and edema; (2) degenerative 
joint disease of the right ankle status post fracture; (3) 
prior right shoulder fracture with residual slight decrease 
in motion and intermittent pain and stiffness; and (4) 
history of pelvis fracture with residual decreased range of 
motion and pain of the hips.  

At that time, X-ray examination of the ankles revealed that 
on the left, there was a prominent lateral talar process.  On 
the right, there was a very prominent lateral process on the 
posterior talus, which appears to impinge on the calcaneus; 
corticated fragments are seen behind the talus; there was 
bony proliferation along the inferior aspect of the calcaneus 
and some fine sclerotic lines running through it diagonally 
suggesting an old fracture.  The impression was old right 
calcaneal fracture, and hypertrophied lateral process on the 
posterior right talus, which appears to impinge upon the 
calcaneus and may actually have produced pseudoarthrosis or 
ankylosis.

X-ray examination of the pelvis showed some bony 
proliferation and sclerosis in the inferior portion of the 
right pubis, which could be secondary to old trauma; no acute 
fracture or bony destruction seen; the symphysis and SI 
joints are preserved; and the pelvic soft tissues are 
unremarkable.  The impression was that there was probable old 
right pubic fracture.

X-ray examination of the right shoulder showed an old 
fracture deformity in the region of the surgical neck of the 
humerus.  There were degenerative changes present in the AC 
joint.  The impression was that there was an old fracture 
deformity in the surgical neck of the humerus, and 
degenerative changes in the AC joint.

Thus, the record contains competent medical evidence of 
current disabilities of the left ankle, right ankle, right 
shoulder, and pelvis, and there is no evidence to the 
contrary.  Therefore, the issue of entitlement to service 
connection for these claimed disorders rests on the question 
of whether such disabilities were incurred in or aggravated 
by active military service, or in the case of arthritis, were 
compensably disabling within a year thereafter; or are 
proximately due to or the result of a service-connected 
disease or injury.
  
The report of the April 2004 VA examination shows that the 
examiner reviewed the claims file records and X-rays, and 
examined the veteran's left ankle, right ankle, right 
shoulder and pelvis.  That report concludes with an opinion 
that chondromalacia is associated with a sense of instability 
and/or catching.  Further, that it is at least as likely as 
not that the sense of instability caused the veteran to fall 
both in 1979 and again in 1983, causing the above mentioned 
injuries. 

Previously, however, at the conclusion of VA examination in 
June 2003, a VA examiner opined that he was unable to say 
with any certainty that the left knee disability had anything 
to do with injuries resulting in the claimed disabilities. 
Also, at the conclusion of VA examination in January 2004, a 
VA examiner opined that he did not feel he could successfully 
link the veteran's claimed joint injuries to his service-
connected left knee disability.  He further stated that these 
came on after service and in view of the evidence in the 
claims file, the examiner did not believe they are related.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  The Board finds that the two 
opposing medical opinions discussed above are both 
persuasive.  The Board concludes that the evidence, viewed 
liberally, is at least in equipoise.  That is, it is as 
likely as not that the claimed left ankle, right ankle, right 
shoulder, and pelvis disabilities are proximately due to the 
veteran's service-connected left knee disability.  The 
veteran is therefore entitled to the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
it is the judgment of the Board that service connection is 
warranted for left ankle, right ankle, right shoulder, and 
pelvis disabilities.


ORDER

Service connection for left ankle, right ankle, right 
shoulder, and pelvis disabilities, is granted.



REMAND

With respect to the claims of entitlement to service 
connection for a right foot disorder; and to an increased 
rating for a left knee disability, in July 2003, the Board 
remanded the case for further development.  The Board 
instructed that the RO should schedule the veteran for a VA 
examination to determine the nature and etiology of the non-
service connected disability and the severity of the left 
knee disability.  Further, after that development, the RO was 
to review the record, and if the RO determined that the 
claims remained denied, the RO was to furnish a supplemental 
statement of the case (SSOC) addressing the determination of 
those claims.

Review of the record shows that subsequent to the July 2003 
Remand, the RO afforded the veteran examination in January 
2004.  The RO subsequently determined that the examination 
was inadequate, and sent the claims file back for compliance 
with the Remand instructions.  This was done in an April 2004 
VA examination.  After the April 2004 examination, the RO did 
not review the record and furnish a SSOC.  This error in 
completion of Remand instructions may have been due to the 
contemporaneous procedural actions involving the appeal to 
the Court.

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary. 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, with 
respect to the right foot (service connection) and left knee 
(increased rating) claims, the case must be remanded to the 
RO for compliance with the July 2003 Remand instructions.

In April 2004, the Court issued an Order vacating and 
remanding the issue of entitlement to an earlier effective 
date than May 31, 1996, for service connection for a left 
knee disability.  This order was made on the basis that the 
Board had not satisfied VA's duty to notify the veteran 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
motion adopted by the Order, the parties stated that the 
Board failed to notify the veteran (1) of the evidence 
necessary to substantiate his claim for an earlier effective 
date, and (2) which evidence the veteran must provide, and 
which evidence, if any, VA would procure.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must ensure that notification 
action required by the VCAA is completed 
with respect to the claim of entitlement 
to an effective date earlier than May 31, 
1996, for service connection for a left 
knee disability.  In particular, the RO 
should notify the veteran of (1) what he 
needs to provide to establish the claim 
for entitlement to an earlier effective 
date; and (2) which portion of 
information and evidence is to be 
provided by the appellant, and which 
portion if any, VA will provide.  The RO 
should request the veteran to "provide 
any evidence in his possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  If a determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


